Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 25




        EXHIBIT B
Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 25




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03714 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 25

  HCDistrictclerk.com                  CERVANTES, MARIO vs. STATE FARM LLOYDS                                          9/24/2019
                                       Cause: 201959529  CDI: 7    Court: 334

  DOCUMENTS
  Number            Document                                                                        Post Date              Pgs
                                                                                                    Jdgm
  87230915          DEFENDANT'S ORIGINAL ANSWER:                                                          09/20/2019       7
  87134332          CITATION: STATE FARM LLOYDS:                                                          09/13/2019       2
  86857351          Civil Process Pick-Up Form                                                            08/26/2019       1
  86810416          Plaintiff's Original Petition                                                         08/23/2019       9

   ·> 86810417      Request for Issuance of Service                                                       08/23/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6Lanpt3MvVQqm89OaFnySY1JA/c4B1RsJ/Fpn1YM9athvegw… 1/1
Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 25




   EXHIBIT B-2
          Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 25
                                                                                                                 •   .     .
    }

                                                                                                                     8/23/2019 10:40 PM
.                                                                                          Marilyn Burgess - District Clerk Han is County
                                                                                                                Envelope No. 36248621
                                         2019-59529 / Co u rt: 334                                                  By: Brianna Denmon
                                                                                                             Filed: 8/23/2019 10:40 PM



                                                  CAUSE NO.

         M:ARIO CERVANTES,                                    §                 IN THE DISTRICT COURT OF
              1'Ic~i~rli ff                                   §
                                                              §                    HARRIS COUNTY, TEXAS
         V.                                                   §
                                                              §                          JUDICIAL DISTRICT
         STATE FARM LLOYDS                                    §
         Dqfejtdant                                           §                      JURY TRIAL DEMAND

                                           PLAINTIFF'S ORIGINAL PETITION

        TO THE HONORABLE JUDGE OF SAID COURT:

                    COMES NOW PLAINTIFF Mario Cervantes ("Plaintiff') and files this Otiginal Petition

        against State Farm Lloyds ("Defendant") and, in support tliereof, would respectfully show the

        Court the following:

                                                               1.
                                    DISCOVERY CONTROL PLAN AND 1VIONETARY RELIEF


                    I.        Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

                   2.         Plaintiff seeks monetary relief over $200,000 but not more than $1,000,000.00,

        including damages of aiiy kind, penalties, costs, expenses, pre judgment interest, and attorney's

        fees. Tex. R. Civ. P. 47(c)(4).

                                                              II.
                                                  CONDITIONS PRECEDENT


                   3.         Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions pi-ecedent to

        recovety have been performed or have occurred.

                                                             'IlI.
                                             PARTIES, JURISDICTION AND VENUE
  Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 25




                                            A.     PARTIES.

        4.      Plaintiff Mario Cervantes is a Texas resident(s), who resides at 6806 Brownsville

St., Harris County, Houston, Tx 77020.

        5.      Defendant State Farm Lloyds is an insurance company doing business in the State

of Texas, wliich may be served through Corporation Service Company at 211 East 7t1i Street Suite

620 Austin, TX 78701 -3218. As it relates to the event giving rise to this Petition, Plaintiff iiivokes

the right to institute this suit against any entity that was conducting business using the assumed or

common name of State Farm Lloyds. Pursuant to Tex. R. Civ. P. 28, Plaintiff moves the Court to

order Defendant to substitute its true name if difTerent from the name stated lierein.

                                       B.        dURISDICTIUN.

        6.      The Court has subject matter jurisdiction over this cause of action because it

involves an amount in controversy in excess of the minimum jurisdictional limits of the Court.

        7.      The Court has both general and specific personal jurisdiction over Defendant. The

Court has general jurisdiction overDefendant, as Defendant has sufficient minimutn contacts witli

and within this State and has purposefully availed itself of the privilege of conducting activities

within this State, thus invoking the benefits, protections, and obligations of this State's laws.

Defendant's contacts with this State, which are continuous and systematic, include doing business

in Texas, selling and delivering insurance products in Texas, entering into contracts for insurance

in Texas with Texas residents, insuring property located in Texas, underwriting insurance policies

in Texas, accepting policy premiums in Texas and adjusting insurance claims in Texas. This

activity was not the unilateral activity of another party or a third person.

        8.     Defendaiit's contacts with Texas, relied upon by Plaintiff, were purposeful and

were not random, fortuitous, or attenuated, and are thus subject to the jutisdiction of this State in
 Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 25




suits based on its activities. The Court has jurisdiction over Defendant because: (1) Defendant

purposefully availed itself of tlie benefits of conducting activities in Texas, and (2) the cause of

action acises from or relates to those contacts or activities.

       9.       The Court has specific jurisdiction over this matter as it involved the execution,

pertormance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more toits and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against .Plaintiff in Harris County, Texas.

Defendant has sufficierit and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise of jurisdiction over Defendant comports with "traditional notions of fair

play and substantial justice."

                                           C.      VENUE.

       10.     Venue is proper in Harris County because all or a substantial part of the events or

omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Reni. Code §

15.002(a)(1). The property subject to this dispute and which is owned by Plaintiff is located in

Harris County. The insurance policy insuring the property was executed in Harris County. The

damage to the property resulted from an event or occurrence in Harris County. The resulting

insurance claim that was made by Plaintiff, the property inspection performed by Defendant, and

the denial and/or underpayment of the insurance claim by Defendant occurred in Harris County,

                                              IV.
                                      FACTUAL BACKGROUND

       11.     Mario Cervantes is a named insured under a property insurance policy issued by

State Farm Lloyds. Tlie policy number is **Y7235.
  Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 25




         12.   On August 28, 2017, Hurricane Harvey hit the Texas coast, wlllcll 1Tlcluded Har1"Is

County. This resulted in roof and interior damage to Plaintiffs home. Specifically, the stoi7n lifted

and tore shingles on the roof, allowing water to enter the home. Consequently, thel-e are portions

of Plaintiff's ceiling which are sunken, peeling and stained. Tliereafter, Plaintiff fileci a claim on

his insurance policy.

         13.   Plaintiff asserts that Defendant improperly denied and/or underpaid the claim.

         14.   Plaintiff asserts that Defendant coliducted a substandard investigation and

inspection of the property, prepared a report, which did not include all of the damages that were

observed during the inspection, and undervalued the damages obseived during the inspection.

         15.   Defendant performed an outcome-oriented investigation of Plaintiffs claim.

Defendant's (improper) claims liandling included Defendant's biased claims adjustment, and an

unfair and inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's

claims hanc`,ling included both an unreasonable ijivestigation and underpayment of Plaintiffs

claim.

                                                 V.
                           CAUSES OF AC'rION AND ATTORNEY'S FEES

         16.   Plaintiff incorporates the foregoing for all purposes.

         A.    BREACH OF CONTRACT

         17.   Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, without limitation, inadequately and/or improperly investigatung Plaintiff's insurance

claim, wrongfully denying and/or underpayilig the claim. Defendant damaged Plaintiff through

its actions and/or inactions described herein.

         B.    PROMPT PAYMENT OF CLAIMS STATUTE
  Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 25




       18.     Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutoiy time

guidelines for accepting or denying coverage constitutes a violation of Section 542.001        e1 se~c~. of


the Texas Insurance Code, including without limitation §§ 542.055-.058.

       19.     In addition to Plaintiffs claim for damages, Defendant's violation of the Tex.

Insurance Code entitles Plaintiff to penalties, interest and attorney's fees as set forth in Section

542.060 of the Texas Insurance Code.

       C.      BAD FAITH

       20.     Defendant is an insurance company and insured Plaintift's property. Defendant is

reduired to comply with Chapter 541 of the Texas Insurance Code.

       21.     Defendant violated Section 541.051 of the Texas Insurance Code by, without

limitation, makinj statements misrepresenting the terms and/or benefits of the policy.

       22.     Defendant also violated Section 541.060 by, without limitatioii:
                                                                                                              0
               a.      Misrepresenting to Plaintiff a material fact or policy provision relatin~ to

                       coverage at issue;

               b.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                       settlement of a claim wit1i respect to which the insurer's liability liad become

                       reasonably clear;

               C.      Failing to promptly provide to Plaintiff a reasonable explanation of the basis

                       in the policy, in relation to the facts or applicable law, for the insurer's denial

                       of a claim or offer of a coinpromised settlement of a claim;

               d.      Failing within a reasonable time to affirm or deny coverage of a claim to

                       Plaintiff or submit a reservation of riglits to Plaintiff; and/or
 Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 25




               e.      Refusing to pay the claim without conducting a reasonable investigation

                       with respect to the claim;

       23.     Defendant violated Section 541.061 by, witlhout limitation;

               a.      M.aking an untrue statement of material fact;

               b.      Failing to state a material fact necessary to make other statements mad'e not

                       misleading considering the circumstances under which the statements were

                       made;

               C.      Making a statement in a manner that would mislead a reasonably prudent

                       person to a false conclusion of a material fact;

               d.     Making a material misstatement of law; and/or

               e.      Failing to disclose a matter recluired by law to be disclosed.

       24.     Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

       D.      Additional Claims & Damages.

       25.     Plaintiff also seeks to recover damages and/or actual damages "caused by"

Defendant's Insurance Code violations. This includes, without limitation, damages resulting from

Defendant's delay in payment, resulting from Defendant's unreasonable investigation. This

includes, without limitation, costs for temporary repairs, additioiial property damage to PlaintifPs

home during the pendency of the claims process and this litigation, costs associated with appraisal

costs or sums related to pre-appraisal damage assessments.
 Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 25




        26.     Plaintiff also seeks damages to compensate Plaintiff for the tangible and intangible

consequences, suffering, stress and inental anguish of having to live with an unrepaired liome for

months.

        E.      ATTORNEY's FEES

        27.     Plaintitf engaged the undersigned attonieys to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorney's fees atid expenses through trial and any appeal.

        28.     Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents

Plaintiff presented the claim to Defendant, and Defendant did not tetider the just amount owed

before the expiration of tlie 30t1i day after the claim was presented.

       29.      Plaintiff furtlier prays that he be awarded all reasonable attorney's fees incurred in

prosecuting liis causes of action through trial and any appeal pursuant to Sections 541.152 aiid

542.060 of the Texas Insurance Code.

                                                 VI.
                                   TEx. R. Crv. P. 193.7 NOTICE.

       31.     Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and

counsel of record that Plaintiff may introduce iiito evidence at the time of trial or pre-trial, those

documents produced by all parties in response to requests for production and/or requests foi-

disclosure in this matter.

                                                VII.
                                           JURY DEMAND

       32.     Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has

tendered the appropriate fee.
 Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 25




                                                VLII.
                                              PRAYER


       33.      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be

cited to appear and answer herein, and that, after due process of law, Plaiiitiff have judgment

against Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre judgment interest, post judgment intei-est, attorney's fees, costs of

suit, and for all such other and further relief, both general and special, in law and in ecluity, to

wliich Plaintiff may be justly entitled.




                                                  Respectfully submitted,

                                                   THE BUZBEE I.AW FIRIVI
                                                  By: !s'/Anthomv G.Buzhee
                                                       Anthony G. Buzbee
                                                       State Bar No. 24001820
                                                       tbuzbee@txattoriieys.com
                                                                 txattorneys.com
                                                       Cliristopher J. Leavitt
                                                       State Bar No. 24053318
                                                       cleavitt@txattorneys.com
                                                       JP Morgan Chase Tower
                                                       600 Travis, Suite 6850
                                                       Houston, Texas 77002
                                                       Telephone: (713) 223-5393
                                                       Facsiinile: (713) 223-5909


                                                        , u.
Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 25




                                    LAW OFFICES OF MANUEL SOLIS, PC

                                   By: Xs i SleL)hen R. Wcrlker
                                        Stephen R. Walker
                                        State Bar No. 24001820
                                       Texas Bar No. 24034729
                                       Gregory J. Finney
                                       Texas Bar No. 24044430
                                       Juan A. Solis
                                       Texas Bar No. 24103040
                                       6657 Navigation Blvd.
                                       Houston, TX 77011
                                       Phone: (713) 277-7838
                                       Fax: (281) 377-3924
                                       swalker a,manuelsolis.com
                                       gfinney@manuelsolis.com
                                       jusolls@manuelsolis.com

                                       ATTORNEYS FOR PLAINTIFF
Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 25




    EXHIBIT B-3
                  Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 25
                     t

                                                                                      I

 ;                                                                                    '      ®ELIVEREO AUC 3 0 2019
                                                   CAUSE N0. 201959529

                                                   RECEIPT NO.                                0.00           CIV
                                                          **********                                 TR # 73662138
PLAINTIFF: CERVANTES, MARIO                                                                In The   334th
        vs.                                                                                Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                               of Harris County, Texas
                                                                                           334TH DISTRICT COURT
                                                                                           Houston, TX
                                                        CITATION
THE STATE OF TEXAS
County of Harris




T0: STATE FARM LLOYDS BY SERVING ITS REGISTERED AGENT BY SERVING ITS
    REGISTERED AGENT CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 23rd day of Auaust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 26th day of August, 2019, under my hand and
seal of said Court.
                                                                       JD
                                                                            `'~t'""
                                           •~~ .      , i '
Issued at reauest of:                 ;'a`~ ;'          s ~'=~ MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD           sU
                                                          ~= Harris County, Texas
600 TRAVIS STREET SUITE 7300          :v`  ;              -
                                                          Zir 201 Caroline, Houston, Texas 77002
HOUSTON
     ~ TX 77002                        ~
                                       i ~ •,.         ~`
                                                    ~~~ti;
                                                         <  (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 223-5393                      ~ fp„"` "5•~~ {
Bar No.: 24053318                            ~~      ^' Generated By: DENMON, BRIANNA JANEL 3B5//11310388

                                       OFFICER/AUTHORIZED PERSON RETURN
Came to hand at               o'clock _.M., on the                 day of                                   ,

Executed at (address)                                                                                                in

                               County at            o'clock _.M., on the                       day of                 ,

          , by delivering to                                                                defendant, in person, a

true copy of this Citation together with the accompanying                                 copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,

FEE: $

                                                                       of                                County, Texas


                                                              By
                    Affiant                                                                 Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                    day of



                                                                                            Notary Public




N. INT. CITR. P                                     *73662138*
Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 25




    EXHIBIT B-4
     Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 25                     9/20/2019 4:16 PM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 37003931
                                                                                          By: DANIELLE JIMENEZ
                                                                                          Filed: 9/20/2019 4:16 PM

                                CAUSE NO. 2019-59529

MARIO CERVANTES,                            §             IN THE DISTRICT COURT OF
  Plaintiff,                                §
                                            §
v.                                          §                 HARRIS COUNTY, TEXAS
                                            §
STATE FARM LLOYDS,                          §
  Defendant.                                §                 334TH JUDICIAL DISTRICT


                         DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                       I.
                            ABATEMENT FOR APPRAISAL

       1.     The parties to this lawsuit are currently engaged in the contractual

appraisal process to determine the amount of loss involved with respect to the

insurance claim that gave rise to this lawsuit, subject to the coverage, terms, conditions,

exclusions and loss settlement provisions set forth in the Policy. Appraisal is an agreed

provision in the Policy that allows either party to invoke a process by which the amount

of loss is determined by agreement of two appraisers, one selected by each party, or, if

necessary, by one of the appraisers and an umpire mutually agreed to by the appraisers

or appointed by the court. Plaintiff invoked the contractual appraisal process prior to

filing suit; and the appraisal process is continuing at this time. The appraisal panel will

likely arrive at an appraisal award that will set an amount of loss subject to the Policy.

The award will either narrow or eliminate all or substantially all of the issues of law and

issues of fact raised by Plaintiff’s claims. Consequently, the Court should abate all
   Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 25



discovery and pretrial activity in this lawsuit until the factual circumstances and issues

are defined through the appraisal process.


                                         II.
                                   GENERAL DENIAL

       2.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       3.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.

       4.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.     Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $1,400.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       6.     Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged


                                                                                           2
   Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 25



property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING

      Items 1. and 2. are replaced by the following:

      1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and give prompt
                   notice to us after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with his insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,


                                                                                               3
   Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 25



Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       7.        Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:

                                SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown;

            h. corrosion, electrolysis or rust;

            i.   mold, fungus or wet or dry rot. . .

Part of the property damages Plaintiff is claiming to his roof, garage and other areas of

the property occurred over time through wear, tear, and deterioration and consist of wet

or dry rot. These conditions are not insured under the policy at issue.

       8.        Surface Water. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Original Petition, none being admitted,

were proximately caused in whole or in part by flood water or surface water. The policy

at issue specifically provides:

                               SECTION I – LOSSES NOT INSURED
                                         * * * * *
       2. We do not insure under any coverage for any loss which would not have
          occurred in the absence of one or more of the following excluded events. We


                                                                                                 4
   Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 25



             do not insure for such loss regardless of: (a) the cause of the excluded event;
             or (b) other causes of the loss; or (c) whether other causes acted
             concurrently or in any sequence with the excluded event to produce the loss;
             or (d) whether the event occurs suddenly or gradually, involves isolated or
             widespread damage, arises from natural or external forces, or occurs as a
             result of any combination of these:
                                              * * * * *
             FE-3533.2 HOMEOWNERS POLICY ENDORSMENT (Texas)
             SECTION I – LOSSES NOT INSURED

             Item 2.c. is replaced by the following:

             2. c. Water, meaning:

                (1) flood, surface water, waves (including tidal wave, tsunami, and
                    seiche), tides, tidal water, overflow of any body of water, or spray or
                    surge from any of these, all whether driven by wind or not;

                (2) water or sewage from outside the residence premises plumbing
                    system that enters through sewers or drains, or water which enters
                    into and overflows from within a sump pump, sump pump well or any
                    other system designed to remove subsurface water which is drained
                    from the foundation area;

                (3) water below the surface of the ground, including water which exerts
                    pressure on, or seeps or leaks through a building, sidewalk, driveway,
                    foundation, swimming pool or other structure; or

                (4) material carried or otherwise moved by any of the water, as described
                    in paragraphs (1) through (3) above.

Part of the damages Plaintiff is claiming to his house and its contents resulted from

surface water. This condition is not insured under the policy at issue.

       9.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       10.      Cap on Punitive Damages. TEX. CIV. PRAC.            AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive



                                                                                               5
    Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 25



damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                          PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.


                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT




                                                                                      6
   Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 25



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 20, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE


      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE


                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                       7
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 25


 Print this page

 Case # 201959529 - CERVANTES, MARIO v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 334th Civil District Court
 Date Filed                    9/20/2019 4:16 PM
 Case Number                   201959529
 Case Description              CERVANTES, MARIO v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55225627
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Cervantes, Mario
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=7ce0f7f2-5931-4e4d-98d0-2... 9/20/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03714 Document 1-3 Filed on 09/27/19 in TXSD Page 25 of 25


 Status                                          Submitting
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
 Lead Document                 Cervantes, Mario - SF Origial Answer.pdf                [Original]


 eService Details
                                                                                   Date/Time
 Name/Email                 Firm              Service Method    Status    Served
                                                                                   Opened
 Jessica Salto              Buzbee Law                          Not
                                              EServe                      No       Not Opened
 jsalto@txattorneys.com     Firm                                Sent
 Christopher Leavitt        Buzbee Law                          Not
                                              EServe                      No       Not Opened
 cleavitt@txattorneys.com Firm                                  Sent
 Ryan Steinhart             The Buzbee Law                      Not
                                              EServe                      No       Not Opened
 rSteinhart@txattorneys.com Firm                                Sent
 Rian Taff                                                      Not
                                              EServe                      No       Not Opened
 rtaff@txattorneys.com                                          Sent
 Harvey Clerk               The Buzbee Law                      Not
                                              EServe                      No       Not Opened
 LawClerk@txattorneys.com Firm                                  Sent
 Anthony Buzbee                                                 Not
                                              EServe                      No       Not Opened
 tbuzbee@txattorneys.com                                        Sent
 Gregory J. Finney                                              Not
                                              EServe                      No       Not Opened
 gfinney@manuelsolis.com                                        Sent
 Jazmine J. Ford                                                Not
                                              EServe                      No       Not Opened
 jford@nck-law.com                                              Sent
 Juan Solis                                                     Not
                                              EServe                      No       Not Opened
 jusolis@manuelsolis.com                                        Sent
 Stephen R. Walker                                              Not
                                              EServe                      No       Not Opened
 swalker@manuelsolis.com                                        Sent
 Tyffeni Nguyen             Nistico, Crouch                     Not
                                              EServe                      No       Not Opened
 tnguyen@nck-law.com        & Kessler                           Sent
 Micah Kessler              Nistico, Crouch                     Not
                                              EServe                      No       Not Opened
 mkessler@nck-law.com       & Kessler, PC                       Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=7ce0f7f2-5931-4e4d-98d0-2... 9/20/2019
